3 N.Y.2d 873 (1957)
Marion C. Hyde, Individually and as Surviving Executrix of Charles E. Hyde, Deceased, et al., Respondents,
v.
Incorporated Village of Baxter Estates et al., Appellants.
Court of Appeals of the State of New York.
Argued May 20, 1957.
Decided July 3, 1957.
Edward G. Bathon, John N. Regan and Charles R. Barrett for appellants.
Henry Root Stern, Jr., and George C. Pratt for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.